Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-27 are currently pending in the instant application.  Claims 19-21 and 25-27 are rejected and claims 1-18 and 22-24 are considered allowable in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 62/886,511, filed on August 14, 2019. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) was filed in the instant application.

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-21 and 25-27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the limitation in claims 19-21 and 25-27 which is drawn to “wherein the one or more additional therapeutic agent(s) comprises a compound selected from Compound II, Compound III, Compound III-d and 


***closest art found is Clemens, et al. US 20190248809 which does not teach compounds which have a Si or Ge atom present in the compound as seen in the instant claims.



IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626